DETAILED ACTION
The following is a Non-Final Office Action in response to the Request for Continued Examination filed on 30 March 2022.  Claim 1-17 have been amended.  Claims 1-17 are pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 March 2022 has been entered.
 
Response to Arguments
Applicant's arguments, see Remarks, pg. 16, filed 30 March 2022, with respect to the objection to the Specification have been fully considered and are persuasive.  The objection to the Specification has been withdrawn.

Applicant’s arguments, see Remarks, pgs. 16-17, filed 30 March 2022, with respect to objected claims 1, 3, 5, 6 and 9-13 have been fully considered and are persuasive in light of the claim amendments filed 30 March 2020.  The objections of 1, 3, 5, 6 and 9-13 have been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 17-18, filed 30 March 2022, with respect to rejected claims 1-17 under 35 U.S.C. 112(a) have been fully considered and are persuasive in light of the claim amendments filed 30 March 2020.  The rejections of claims 1-17 have been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 18-26, filed 30 March 2022, with respect to rejected claims 1-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments filed 30 March 2020.  The rejections of claims 1-17 have been withdrawn. 

Claim 1-4 and 9 stand objected to and claims 1-17 stand rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).

Amendments to the Claims
The Applicant has not provided claim 8 with the proper status identifier (i.e. Currently Amended).

MPEP 714:
II.    MANNER OF MAKING AMENDMENTS UNDER 37 CFR 1.121
All amendments filed on or after July 30, 2003 must comply with 37 CFR 1.121 as revised in the notice of final rule making published in the Federal Register on June 30, 2003 at 65 Fed. Reg. 38611. The manner of making amendments has been revised to assist in the implementation of beginning-to-end electronic image processing of patent applications. Specifically, changes have been made to facilitate electronic image data capture and processing and streamline the patent application process. If an amendment filed on or after July 30, 2003 does not comply with revised 37 CFR 1.121, the Office will notify applicants via a Notice of Non-Compliant Amendment that the amendment is not accepted. 
The revised amendment practice is summarized as follows.
 C.    Amendments to the Claims
Each amendment document that includes a change to an existing claim, including the deletion of an existing claim, or submission of a new claim, must include a complete listing of all claims ever presented (including previously canceled and non-entered claims) in the application. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. The listing will serve to replace all prior versions of the claims in the application.
(A) Status Identifiers:  The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended. See paragraph (E) below for acceptable alternative status identifiers.
Claims added by a preliminary amendment must have the status identifier(new) instead of (original), even when the preliminary amendment is present on the filing date of the application and such claim is treated as part of the original disclosure. If applicant files a subsequent amendment, applicant must use the status identifier (previously presented) if the claims are not being amended, or (currently amended) if the claims are being amended, in the subsequent amendment. Claims that are canceled by a preliminary amendment that is present on the filing date of the application are required to be listed and must have the status identifier (canceled) in the preliminary amendment and in any subsequent amendment.
The status identifier (not entered) is used for claims that were previously proposed in an amendment (e.g., after-final) that was denied entry.
In an amendment submitted in a U.S. national stage application, claims that were present on the international filing date or rectified pursuant to PCT Rule 91 must have the status identifier (original); claims that were amended or added under PCT Article 19 or 34 with effect in the U.S. national stage application must have the status identifier (previously presented); and claims that were canceled pursuant to PCT Article 19 or 34 with effect in the U.S. national stage application must have the status identifier (canceled). If the amendment submitted in the U.S. national stage application is making a change in a claim, the status identifier (currently amended) must be used for that claim.
For any amendment being filed in response to a restriction or election of species requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn –currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled).
(B) Markings to Show the Changes: All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g., number 14 as). An accompanying clean version is not required and should not be presented. Only claims of the status "currently amended" or "withdrawn" will include markings. Any claims added by amendment must be indicated as "new" and the text of the claim must not be underlined.

Claim Interpretation
Claims 1 recites “feedback controlling movement parameters of the numerical control machine tool and parameters of the power supply…” in lines 11-12 and claim 2 recites “feedback control the movement parameters of the numerical control machine and the parameters of the power supply” in line 3-4; and has been interpreted as “modifying movement parameters of the numerical control machine tool and parameters of the power supply” in claim 1 and “modifying the movement parameters of the numerical control machine and the parameters of the power supply” in claim 2.  The Applicant is encouraged to amend the limitation of “feedback” to recite “modifying” to provide clarity to the preceding limitations.  

Claim 5 recites “in step 2, the target value” has been interpreted as “step 2, the target value of the number of rotations”.  The Applicant is encouraged to amend the limitation of “the target value” to recite “step 2, the target value of the number of rotations” in the claim to clarify the limitation. 

Claim Objections
Claims 1-4 and 9 are objected to because of the following informalities:  
Claim 1 recites “An online precise control method” in line 1 and “the method” in line 2.  The limitation of “the method” in line 2 should read “the online precise control method” to reflect antecedence for the limitation in line 1; and has been interpreted as such for the purpose of examination. 

Claim 1 recites the grammatical error “an protrusion height …” in line 30.  Suggested claim language “a protrusion height”.

Claim 1 recites “a diamond grinding wheel” in line 4 and claim 2 recites “the wheel” in line 5.  The limitation of “the wheel” in claim 2 should read “the diamond grinding wheel” to reflect antecedence for the limitation in claim 1; and has been interpreted as such for the purpose of examination. 

Claim 3 recites the punctuation error “the power supply:” in line 4.  Suggested claims language “the power supply”.  

Claim 1 recites “a diamond grinding wheel” in line 4 and claim 3 recites “the wheel” in lines 8 and 12.  The limitation of “the wheel” in claim 3 should read “the diamond grinding wheel” to reflect antecedence for the limitation in claim 1; and has been interpreted as such for the purpose of examination. 

Claim 1 recites “a diamond grinding wheel” in line 4 and claim 4 recites “the wheel” in line 4.  The limitation of “the wheel” in claim 4 should read “the diamond grinding wheel” to reflect antecedence for the limitation in claim 1; and has been interpreted as such for the purpose of examination. 

Claim 1 recites “a diamond grinding wheel” in line 4 and claim 9 recites “the wheel” in line 14.  The limitation of “the wheel” in claim 9 should read “the diamond grinding wheel” to reflect antecedence for the limitation in claim 1; and has been interpreted as such for the purpose of examination. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

U.S. Patent Publication No. 2021/0278817 A1 (instant application) discloses:
 {circle around (2)} during in-position truncating, setting grinding wheel parameters and a target value of a number of rotations of the grinding wheel and planning a grinding wheel path, respectively feedback controlling movement parameters of the machine tool and parameters of the power supply through machine tool-PC online monitoring software and power supply-PC online monitoring software according to collected pulse discharge parameters, controlling a discharge current and a discharge voltage in a range of 3 A to 6 A and in a range that is 2 V to 5 V lower than an open circuit voltage of the power supply respectively, and calculating the number of rotations of the grinding wheel by the movement parameters of the machine tool;  (pg. 2, par. [0015])


As a preferred solution, in step {circle around (2)}, a method to feedback control the movement parameters of the machine tool and the parameters of the power supply is as follows: adjusting a rotation speed of the grinding wheel or/and a feeding speed of the workstation first, then adjusting a current limiting value, and adjusting the open circuit voltage again; if control requirements are still unable to be met, adjusting a cutting depth and re-planning the grinding wheel path finally.  (pg. 2, par. [0020]; as cited by the Applicant in the Remarks, pg. 23, paragraph 1)


Claim 1, line 9 recites:
	“… starting the numerical control machine tool, …” 

	In summary, the specification discloses setting grinding wheel parameters and a target value of a number of rotations of the grinding wheel and planning a grinding wheel path during in-position truncating.  The specification does not recite starting the numerical controller and then setting grinding wheel parameters and a target value of a number of rotations of the grinding wheel and planning a grinding wheel path; hence, the only support for the preceding limitation is found in claim 1. 

Claims 2-17, dependent from claim 1, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 1. 
U.S. Patent Publication No. 2021/0278817 A1 (instant application) discloses:
{circle around (3)} selecting a maximum truncating area of a cutting edge and a maximum effective number of rotations of the grinding wheel thereof under the corresponding grinding wheel parameters, the corresponding pulse discharge parameters and the corresponding movement parameters of the machine tool from an expert database 1, and precisely controlling a truncating area of the cutting edge of truncating microscale abrasive grains online by the calculated number of rotations of the grinding wheel; and  (pg. 2, par. [0016])

	Claim 1, line 19-21 recites:

	“ … selecting a maximum truncating area of a cutting edge and a maximum wheel revolution number …” 

	In summary, the specification discloses selecting a maximum effective number of rotations of the grinding wheel and the only support for selecting a maximum wheel revolution number is found in claim 1; i.e. the specification does not support selecting a maximum wheel revolution number.

Claims 2-17, dependent from claim 1, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 1. 

U.S. Patent Publication No. 2021/0278817 A1 (instant application) discloses (citations provided by the Applicant to support the subsequent claim limitation (Remarks, pg. 23, paragraph 5)):
As a preferred solution, in step {circle around (2)}, a method to feedback control the movement parameters of the machine tool and the parameters of the power supply is as follows: adjusting a rotation speed of the grinding wheel or/and a feeding speed of the workstation first, then adjusting a current limiting value, and adjusting the open circuit voltage again; if control requirements are still unable to be met, adjusting a cutting depth and re-planning the grinding wheel path finally.  (pg. 2, par. [0020])

Further, in a stage of adjusting the movement parameters of the machine tool or/and the parameters of the power supply: when the discharge current is less than 3 A or/and the discharge voltage is 5 V lower than the open circuit voltage of the power supply, the rotation speed of the grinding wheel or/and the current limiting value are increased, and the feeding speed of the workstation or/and the open circuit voltage or/and the cutting depth are decreased. When the discharge current is greater than 6 A or/and the discharge voltage is 2 V greater than the open circuit voltage of the power supply, the rotation speed of the grinding wheel or/and the current limiting value are decreased, and the feeding speed of the workstation or/and the open circuit voltage or/and the cutting depth are increased. The rotation speed of the grinding wheel ranges from 1500 rpm to 3000 rpm, the feeding speed of the workstation ranges from 20 mm/min to 200 mm/min, the cutting depth ranges from 1 μm to 3 μm, the open circuit voltage ranges from 15 V to 30 V, and the current limiting value ranges from 0.1 A to 2 A.  (pg. 2, par. [0021])

The reason why the preferred solution is used for adjustment is that: the pulse discharge parameters are increased with increase of a discharge gap (a load resistance) during in-position truncating, and the discharge gap is related to the movement parameters of the machine tool and the protrusion height of the abrasive grains. According to a working principle of constant-voltage and constant-current conversion of the power supply, the discharge gap is controlled by adjusting the movement parameters of the machine tool, especially the rotation speed of the grinding wheel and the feeding speed of the workstation, to generate good electric spark discharge, and then graphitized removal is performed on the cutting edge thereof on a premise that the microscale abrasive grains do not fall off. Moreover, discharge energy can be increased/decreased by adjusting the parameters of the power supply, but formation of the discharge gap is not affected. In addition, since the cutting depth can only be determined by an imported movement program of the machine tool, the grinding wheel path needs to be re-planned after adjusting the cutting depth.  (pgs. 2-3, par. [0022])

Further, in step {circle around (3)}, the target value is determined by machining quality grades in the expert database according to actual use requirements of a workpiece.  (pg. 3, par. [0023])

	Claim 2, lines 5-6 recites:
	“… adjusting at least one of … a feeding speed of the wheel …”

In summary, the specification discloses adjusting a feeding speed of the workstation and the only support for adjusting a feeding speed of the wheel is found in claim 2; i.e. the specification does not support adjusting at least one of … a feeding speed of the wheel.

Claims 3, 4, 10-12 and 14-16, dependent from claim 2, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 2. 

U.S. Patent Publication No. 2021/0278817 A1 (instant application) discloses:
As a preferred solution, in step {circle around (2)}, a method to feedback control the movement parameters of the machine tool and the parameters of the power supply is as follows: adjusting a rotation speed of the grinding wheel or/and a feeding speed of the workstation first, then adjusting a current limiting value, and adjusting the open circuit voltage again; if control requirements are still unable to be met, adjusting a cutting depth and re-planning the grinding wheel path finally.  (pg. 2, par. [0020])

Further, in a stage of adjusting the movement parameters of the machine tool or/and the parameters of the power supply: when the discharge current is less than 3 A or/and the discharge voltage is 5 V lower than the open circuit voltage of the power supply, the rotation speed of the grinding wheel or/and the current limiting value are increased, and the feeding speed of the workstation or/and the open circuit voltage or/and the cutting depth are decreased. When the discharge current is greater than 6 A or/and the discharge voltage is 2 V greater than the open circuit voltage of the power supply, the rotation speed of the grinding wheel or/and the current limiting value are decreased, and the feeding speed of the workstation or/and the open circuit voltage or/and the cutting depth are increased. The rotation speed of the grinding wheel ranges from 1500 rpm to 3000 rpm, the feeding speed of the workstation ranges from 20 mm/min to 200 mm/min, the cutting depth ranges from 1 μm to 3 μm, the open circuit voltage ranges from 15 V to 30 V, and the current limiting value ranges from 0.1 A to 2 A.  (pg. 2, par. [0021])

The reason why the preferred solution is used for adjustment is that: the pulse discharge parameters are increased with increase of a discharge gap (a load resistance) during in-position truncating, and the discharge gap is related to the movement parameters of the machine tool and the protrusion height of the abrasive grains. According to a working principle of constant-voltage and constant-current conversion of the power supply, the discharge gap is controlled by adjusting the movement parameters of the machine tool, especially the rotation speed of the grinding wheel and the feeding speed of the workstation, to generate good electric spark discharge, and then graphitized removal is performed on the cutting edge thereof on a premise that the microscale abrasive grains do not fall off. Moreover, discharge energy can be increased/decreased by adjusting the parameters of the power supply, but formation of the discharge gap is not affected. In addition, since the cutting depth can only be determined by an imported movement program of the machine tool, the grinding wheel path needs to be re-planned after adjusting the cutting depth.  (pgs. 2-3, par. [0022])

Further, in step {circle around (3)}, the target value is determined by machining quality grades in the expert database according to actual use requirements of a workpiece.  (pg. 3, par. [0023])

	Claim 3, lines 7-9 recites:
	“… at least one of the feeding speed of the wheel … are decreased …”

In summary, the specification discloses decreasing the feeding speed of the workstation and the only support for decreasing the feeding speed of the wheel is found in claim 3; i.e. the specification does not support decreasing the feeding speed of the wheel.

Claims 11 and 15, dependent from claim 3, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 3. 

U.S. Patent Publication No. 2021/0278817 A1 (instant application) discloses:
As a preferred solution, in step {circle around (2)}, a method to feedback control the movement parameters of the machine tool and the parameters of the power supply is as follows: adjusting a rotation speed of the grinding wheel or/and a feeding speed of the workstation first, then adjusting a current limiting value, and adjusting the open circuit voltage again; if control requirements are still unable to be met, adjusting a cutting depth and re-planning the grinding wheel path finally.  (pg. 2, par. [0020])

Further, in a stage of adjusting the movement parameters of the machine tool or/and the parameters of the power supply: when the discharge current is less than 3 A or/and the discharge voltage is 5 V lower than the open circuit voltage of the power supply, the rotation speed of the grinding wheel or/and the current limiting value are increased, and the feeding speed of the workstation or/and the open circuit voltage or/and the cutting depth are decreased. When the discharge current is greater than 6 A or/and the discharge voltage is 2 V greater than the open circuit voltage of the power supply, the rotation speed of the grinding wheel or/and the current limiting value are decreased, and the feeding speed of the workstation or/and the open circuit voltage or/and the cutting depth are increased. The rotation speed of the grinding wheel ranges from 1500 rpm to 3000 rpm, the feeding speed of the workstation ranges from 20 mm/min to 200 mm/min, the cutting depth ranges from 1 μm to 3 μm, the open circuit voltage ranges from 15 V to 30 V, and the current limiting value ranges from 0.1 A to 2 A.  (pg. 2, par. [0021])

The reason why the preferred solution is used for adjustment is that: the pulse discharge parameters are increased with increase of a discharge gap (a load resistance) during in-position truncating, and the discharge gap is related to the movement parameters of the machine tool and the protrusion height of the abrasive grains. According to a working principle of constant-voltage and constant-current conversion of the power supply, the discharge gap is controlled by adjusting the movement parameters of the machine tool, especially the rotation speed of the grinding wheel and the feeding speed of the workstation, to generate good electric spark discharge, and then graphitized removal is performed on the cutting edge thereof on a premise that the microscale abrasive grains do not fall off. Moreover, discharge energy can be increased/decreased by adjusting the parameters of the power supply, but formation of the discharge gap is not affected. In addition, since the cutting depth can only be determined by an imported movement program of the machine tool, the grinding wheel path needs to be re-planned after adjusting the cutting depth.  (pgs. 2-3, par. [0022])
Further, in step {circle around (3)}, the target value is determined by machining quality grades in the expert database according to actual use requirements of a workpiece.  (pg. 3, par. [0023])

	Claim 3, lines 12-13 recites:
	“… at least one of the feeding speed of the wheel … are increased.”

In summary, the specification discloses increasing the feeding speed of the workstation and the only support for increasing the feeding speed of the wheel is found in claim 3; i.e. the specification does not support increasing the feeding speed of the wheel.

Claims 11 and 15, dependent from claim 3, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 3. 

U.S. Patent Publication No. 2021/0278817 A1 (instant application) discloses:
As a preferred solution, in step {circle around (2)}, a method to feedback control the movement parameters of the machine tool and the parameters of the power supply is as follows: adjusting a rotation speed of the grinding wheel or/and a feeding speed of the workstation first, then adjusting a current limiting value, and adjusting the open circuit voltage again; if control requirements are still unable to be met, adjusting a cutting depth and re-planning the grinding wheel path finally.  (pg. 2, par. [0020])

Further, in a stage of adjusting the movement parameters of the machine tool or/and the parameters of the power supply: when the discharge current is less than 3 A or/and the discharge voltage is 5 V lower than the open circuit voltage of the power supply, the rotation speed of the grinding wheel or/and the current limiting value are increased, and the feeding speed of the workstation or/and the open circuit voltage or/and the cutting depth are decreased. When the discharge current is greater than 6 A or/and the discharge voltage is 2 V greater than the open circuit voltage of the power supply, the rotation speed of the grinding wheel or/and the current limiting value are decreased, and the feeding speed of the workstation or/and the open circuit voltage or/and the cutting depth are increased. The rotation speed of the grinding wheel ranges from 1500 rpm to 3000 rpm, the feeding speed of the workstation ranges from 20 mm/min to 200 mm/min, the cutting depth ranges from 1 μm to 3 μm, the open circuit voltage ranges from 15 V to 30 V, and the current limiting value ranges from 0.1 A to 2 A.  (pg. 2, par. [0021])

The reason why the preferred solution is used for adjustment is that: the pulse discharge parameters are increased with increase of a discharge gap (a load resistance) during in-position truncating, and the discharge gap is related to the movement parameters of the machine tool and the protrusion height of the abrasive grains. According to a working principle of constant-voltage and constant-current conversion of the power supply, the discharge gap is controlled by adjusting the movement parameters of the machine tool, especially the rotation speed of the grinding wheel and the feeding speed of the workstation, to generate good electric spark discharge, and then graphitized removal is performed on the cutting edge thereof on a premise that the microscale abrasive grains do not fall off. Moreover, discharge energy can be increased/decreased by adjusting the parameters of the power supply, but formation of the discharge gap is not affected. In addition, since the cutting depth can only be determined by an imported movement program of the machine tool, the grinding wheel path needs to be re-planned after adjusting the cutting depth.  (pgs. 2-3, par. [0022])

Further, in step {circle around (3)}, the target value is determined by machining quality grades in the expert database according to actual use requirements of a workpiece.  (pg. 3, par. [0023])

	Claim 4, lines 3-4 recites:
	“… the feeding speed of the wheel ranges from 20 mm/min to 200 mm/min …”

In summary, the specification discloses the feeding speed of the workstation ranges from 20 mm/min to 200 mm/min and the only support for the feeding speed of the wheel ranges from 20 mm/min to 200 mm/min is found in claim 4; i.e. the specification does not support the feeding speed of the wheel ranges from 20 mm/min to 200 mm/min.

Claims 12 and 16, dependent from claim 4, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 4. 

U.S. Patent Publication No. 2021/0278817 A1 (instant application) discloses:
 wherein a, b and c are coefficients related to the parameters of the power supply and electrode materials, and U.sub.c is the discharge voltage; I.sub.c is the discharge current, d is a coefficient related to a cutting chip length, D is a diameter of the grinding wheel, N is the rotation speed of the grinding wheel, v.sub.f is a feeding speed of the workstation, and a.sub.p is the cutting depth; and  (pg. 3, par. [0029])

Claim 9, lines 13-14 recites:
“… vf is a feeding speed of the wheel …”

In summary, the specification discloses vf is a feeding speed of the workstation and the only support for vf is a feeding speed of the wheel is found in claim 9; i.e. the specification does not support vf is a feeding speed of the wheel.
U.S. Patent Publication No. 2021/0278817 A1 (instant application) discloses:
wherein s.sub.cmax is the maximum truncating area of the cutting edge, n.sub.max is the maximum effective number of rotations of the grinding wheel, k is the calculated number of rotations of the grinding wheel during in-position truncating, s.sub.ct is the area of the cutting edge of the microscale abrasive grains before truncating; and in an initial state, s.sub.ct≤1000 μm.sup.2  (pg. 3, par. [0031])

Claim 9, lines 18-19 recites: 
“… nmax is the maximum wheel rotation number …”

In summary, the specification discloses nmax is the maximum effective number of rotations of the grinding wheel and the only support for nmax is the maximum wheel rotation number is found in claim 9; i.e. the specification does not support nmax is the maximum wheel rotation number.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "N is the rotation speed of the diamond grinding wheel" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Suggested claim language “N is a rotation speed of the diamond grinding wheel”. 

Claims 1 and 9 recite the term “truncating” in an unconventional manner, as follows, which is not defined by the claim nor the Specification; hence the claims are rendered indefinite:
Claim 1 recites “selecting a maximum truncating area” in line 19 (i.e. the claim is unclear as to what area is selected); “controlling a truncating area of the cutting edge of truncating microscale abrasive grains online” in lines 23-24 (i.e. the claim is not clear as to how an area is being controlled); and “calculating the truncating area of the cutting edge and an protrusion height of the truncating microscale abrasive grains” in lines 29-31 (i.e. i.e. the limitation is not clear as what area and height are calculated)

Claim 9 recites “the calculating the truncating area of the cutting edge and the protrusion height of the truncating microscale abrasive grains” in lines 3-4 (i.e. the limitation is not clear as what area and height are calculated)

Claims 2-17, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1. 

Examiner’s Note: The Applicant provided (see Remarks, pg. 18, paragraph 4) the non-patent literature reference of “Experimental study on electro-contact discharge truncating of coarse diamond grinding wheel for improving ground surface” (13th China-Japan International Conference on Ultra-Precision Machining Process (CJUMP2017), published on 19-21 November 2017) to support the term “truncating” is well-known to one skilled in the relevant art.  However, upon review of the provided reference, the Examiner has not found any portion of the reference that supports the Applicant’s assertion that “truncating” an area and microscale abrasive grain would be well-known to one skilled in the relevant art as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to grinding machines.

	U.S. Patent Publication No. 2003/0204287 A1 discloses an NC grinding machine, which performs machining of a work by moving a tool based on a programmed movement amount.

U.S. Patent No. 4,535,571 discloses grinding control methods and apparatus pertaining generally to maintaining a shape and sharpness of a grinding wheel, despite a tendency of a wheel face to deteriorate from a desired shape and sharpness.

U.S. Patent No. 4,662,122 discloses a numerically controlled grinding machine of that is adapted to perform a machining operation on a basis of feed amounts specified as relative amounts in various modes of different grinding wheel feed speeds.

U.S. Patent No. 5,562,523 discloses a grinding method wherein a rotating workpiece and a rotating grinding wheel are relatively moved toward and away from each other and wherein at least three of rough, fine and finish grinding steps are performed successively at high, medium and low infeed rates respectively for grinding the workpiece.

U.S. Patent No. 5,595,525 discloses a numerically controlled grinding machine that grinds a cylindrical surface of a workpiece by a relative movement between the workpiece and a grinding wheel. 

United Kingdom Patent Publication No. GB 2 067 309 A discloses an automatic tool control system for a machine with a control system of a roll grinding machine by which movement of a grinding wheel towards and away from a workpiece mounted in the machine is controlled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117